PUBLISHED

                                                           Filed:    6/8/07

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT



                               No.   02-1088




BOYD AND STEVENSON COAL COMPANY, OLD REPUBLIC
INSURANCE COMPANY,
                                                             Petitioners,

     versus

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, IRENE SLONE; VIRGINIA PROPERTY AND
CASUALTY INSURANCE GUARANTY ASSOCIATION,

                                                             Respondents.




                                O R D E R



     On May 13, 2006, we entered our opinion and order vacating the

judgment of the Benefits Review Board and requiring the Board to

enter   its   order    designating   Virginia   Property    and     Casualty

Insurance Guaranty Association (VPCIGA) as the insurer responsible

for payment of Mrs. Slone's survivor's benefits in this case.            The

Board complied with that order, and on January 26, 2007 we entered
our order making VPCIGA a party to this proceeding, ___ F.3d ___,

No. 02-1088, (4th Cir. 2007).

     On November 23, 2005, the firm of Wolfe, Williams & Rutherford

filed   its   petition   for   attorney's   fees   and   expenses    for   its

representation of Irene Slone in this case, said petition being in

the amount of $9,406.25 for fees and expenses.

     We have received responses from all of the parties to our

order making VPCIGA a party to this proceeding and are of opinion

that VPCIGA is responsible for payment of the fees and expenses

claimed by Wolfe, Williams & Rutherford in this case.               We are of

opinion the fee request is reasonable, and we hereby allow payment

of $9,375, which is the amount claimed by Wolfe, Williams &

Rutherford, less $131.25 for services of a legal assistant, which

sum of $131.25 we hold is not a reimbursable expense.

     It is further ADJUDGED and ORDERED that VPCIGA will see that

the said sum of $9,375 is paid to Wolfe, Williams & Rutherford

without undue delay.

     With the concurrences of Judge Wilkinson and Judge Niemeyer.



                                   /s/ H. E. Widener, Jr.



                                        For the Court